Citation Nr: 1041102	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-23 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a right foot 
disability.

3.  Entitlement to service connection for skin cancer, claimed as 
basal cell carcinoma.

4.  Entitlement to an initial evaluation greater than 20 percent 
for diabetes mellitus, type 2.

5.  Entitlement to an initial evaluation greater than 10 percent 
for hypertension.

6.  Entitlement to an initial evaluation greater than 10 percent 
for right lower extremity peripheral neuropathy.

7.  Entitlement to an initial evaluation greater than 10 percent 
for left lower extremity peripheral neuropathy.

8.  Entitlement to an initial compensable evaluation for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of May 2007 and November 2009 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office in Denver, 
Colorado (RO).

The Veteran perfected an appeal with respect to entitlement to 
service connection for a headache disorder, and entitlement to a 
total disability rating for compensation on the basis of 
individual unemployability (TDIU), in August 2008.  However, by 
written correspondence in November 2009, he withdrew his appeal 
with respect to these issues.  Accordingly, they are no longer 
before the Board for appellate consideration.

The issues of entitlement to service connection for a right foot 
disability, and entitlement to service connection for a left foot 
disability, are addressed in the Remand portion of the decision 
below, and are remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service personnel records reflect that he had 
service in Vietnam.

2.  The Veteran's service treatment records do not show treatment 
for or a diagnosis of skin cancer.

3.  Basal cell carcinoma was first diagnosed and treated in 
August 2006.

4.  The probative and persuasive evidence of record does not 
relate the Veteran's basal cell carcinoma to service, or on a 
proximate basis to his presumed herbicide exposure.

5.  The Veteran's diabetes mellitus, type 2, is manifested by the 
prescription of oral hypoglycemic agents and a restricted diet, 
but not by medically-directed regulation of activities.  

6.  Neither diabetic retinopathy nor diabetic nephropathy is 
currently diagnosed.

7.  During the appeal period, the Veteran's blood pressure 
readings ranged from a low of 110/70 millimeters of mercury 
(mm/Hg) at a November 2006 VA outpatient visit, to a high of 
180/110 mm/Hg at a March 2006 VA outpatient visit.   

8.  The Veteran's right lower extremity peripheral neuropathy is 
manifested by no more than mild incomplete paralysis of the 
sciatic nerve.

9.  The Veteran's left lower extremity peripheral neuropathy is 
manifested by no more than mild incomplete paralysis of the 
sciatic nerve.

10.  The Veteran's erectile dysfunction is manifested by loss of 
erectile power, but not by deformity of the penis.



CONCLUSIONS OF LAW

1.  Skin cancer, claimed as basal cell carcinoma, was not 
incurred in, or aggravated by, active military service and may 
not be presumed to have been so incurred, to include as due to 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1137, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).

2.  The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus, type 2, have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2010).

3.  The criteria for an initial evaluation greater than 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2010).

4.  The criteria for an initial evaluation greater than 10 
percent for right lower extremity peripheral neuropathy have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

5.  The criteria for an initial evaluation greater than 10 
percent for left lower extremity peripheral neuropathy have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

6.  The criteria for an initial compensable evaluation for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.115b, 
Diagnostic Code 7522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist requirements.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2010).  June 2006, July 2006, 
December 2006, and July 2009 letters satisfied the duty to notify 
provisions, to include notifying the Veteran of regulations 
pertinent to the establishment of an effective date and of the 
disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment 
records have been obtained; the Veteran has not identified any 
private treatment records pertinent to his appeal.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and 
the record does not contain evidence, that he is in receipt of 
disability benefits from the Social Security Administration (SSA.  
38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in 
October 2006 and August 2009; the Veteran has not argued, and the 
record does not reflect, that these examinations were inadequate 
for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  The October 2006 and 
August 2009 VA diabetes mellitus examiners considered, and 
examined for, each potential complication of diabetes mellitus, 
type 2, and determined the severity of each of those disabilities 
found to be related.  Moreover, the examiners elicited the 
Veteran's symptoms and their impact on various activities, thus 
identifying which, and to what degree, his diabetes mellitus, 
type 2, and the related complications resulted in functional 
impairment.  Accordingly, these examinations are adequate for 
rating purposes.

There is no indication in the record that any additional evidence 
relevant to the issues are available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696, 2009.  





Skin Cancer Claim

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2010).  The benefit of the doubt rule is inapplicable when the 
evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).

The record reflects that the Veteran served in Vietnam; 
accordingly, he is presumed to have been exposed to herbicides 
during his military service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a) (6) (iii).  VA regulations provide presumptive service 
connection for certain specified diseases; however, basal cell 
carcinoma is not one.  38 C.F.R. §§ 3.307, 3.309; see also 78 
Fed. Reg. 21258 (May 7, 2009).

Accordingly, service connection for basal cell carcinoma on a 
presumptive basis is not warranted.  However, the Veterans' 
Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  The United States 
Court of Appeals for Veterans Claims has specifically held that 
the provisions of Combee are applicable in cases involving 
herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999). 

Skin cancer was initially suspected after a skin examination 
during a March 2006 VA outpatient visit, and an August 2006 VA 
outpatient treatment record noted the excision of basal cell 
carcinoma on the left temple early in the month, with follow up 
visits through September 2006.  The VA Agent Orange Registry 
Examination noted the Veteran's assertion that his basal cell 
carcinoma was related to his herbicide exposure, and a later 
April 2007 letter to the Veteran noted his registration in the VA 
Agent Orange Registry and his basal cell carcinoma diagnosis, but 
neither record reflected that the basal cell carcinoma was caused 
by herbicide exposure, only that his incidence of it would be 
added to the VA-wide database of disorders diagnosed in veterans 
with in-country Vietnam service.  

There is also no medical evidence of record, including objective 
medical opinions, relating the Veteran's basal cell carcinoma to 
his military service, and no probative evidence relating it to 
his presumptive in-service herbicide exposure.  Finally, the 
Veteran has not asserted, and the record does not reflect, that 
basal cell carcinoma existed or was treated prior to 2006, thirty 
five years after his separation from service.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not 
err in denying service connection when a claimant failed to 
provide evidence which demonstrated continuity of symptomatology, 
and failed to account for the lengthy time period for which there 
is no clinical documentation of the claimed condition).  
Accordingly, service connection for basal cell carcinoma, on a 
direct or presumptive basis, is not warranted.

The preponderance of the evidence is against the  claim; there is 
no doubt to be resolved; and service connection is not 
warranted..  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Increased Evaluation Claims

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Schedule), which is based on 
the average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2010).  Pertinent regulations do not require that 
all cases show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

The primary concern in a claim for an increased evaluation for 
service-connected disability is the present level of disability.  
Although the overall history of the disability is to be 
considered, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when an appeal is based on the 
assignment of an initial rating for a disability, following an 
initial award of service connection for this disability, the rule 
articulated in Francisco does not apply.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Instead, the evaluation must be based on 
the overall recorded history of a disability, giving equal weight 
to past and present medical reports.  Id.  In all claims for 
increase, VA has a duty to consider the possibility of assigning 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Diabetes Mellitus, Type 2

The Veteran's diabetes mellitus, type 2, is evaluated as 20 
percent disabling under the provisions of 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent 
evaluation is warranted for diabetes mellitus requiring insulin 
and restricted diet or an oral hypoglycemic agent and restricted 
diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A 40 percent 
evaluation is warranted for diabetes requiring insulin, 
restricted diet, and regulation of activities.  Id.  A 60 percent 
evaluation is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if evaluated separately.  Id.  The maximum 100 percent evaluation 
is warranted when the diabetes mellitus requires more than one 
daily injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and recreational 
activities), with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year, or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  See 38 C.F.R. § 
4.119.

The record, to include the August 2009 VA examination, reflects 
that the Veteran has been instructed to follow a restricted or 
special diet, and is prescribed the oral hypoglycemic agents 
Metformin and Glyburide; VA outpatient treatment records dated 
through through July 2010 continue to reflect such prescriptions, 
with an increase in the Glyburide dose to 20 units, twice daily.  
However, the record does not reflect that the Veteran requires a 
regulation of activities.  Indeed, at the October 2006 and August 
2009 VA diabetes examinations, the VA examiners indicated that 
the Veteran was not restricted in his ability to perform 
strenuous activities.  The Veteran also did not indicate on his 
January 2007 Type II Diabetes Mellitus Questionnaire that he had 
restriction or regulation of activities due to diabetes mellitus, 
type 2.  There is no medical evidence showing any restriction on 
occupational and recreational activities.  Camacho v. Nicholson, 
21 Vet. App. 360, 363-364 (2007).  Because the criteria are 
conjunctive, such that restriction of activities is required for 
a 40 percent (or higher) evaluation, an evaluation greater than 
20 percent for diabetes mellitus, type 2, is not warranted.  

Complications of diabetes mellitus are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent rating.  See 38 C.F.R. § 4.119, at Note.  The record 
reflects that separate evaluations have previously been assigned 
for the Veteran's right lower extremity peripheral neuropathy, 
left lower extremity peripheral neuropathy, hypertension, and 
erectile dysfunction.  Appellate consideration of the Veteran's 
appeal with respect to increased initial evaluations for these 
disorders is made elsewhere in this decision.  While 
noncompensable complications are considered part of the diabetic 
process under Diagnostic Code 7913, separate evaluations are not 
warranted for diabetic retinopathy or diabetic nephropathy, as 
the record does not reflect that these disorders have been 
diagnosed.  The most recent evaluations for diabetic retinopathy, 
during June 2009 and August 2009 VA outpatient visits, found no 
diabetic retinopathy in either eye.  Moreover, the Veteran denied 
symptoms of diabetic nephropathy at the October 2006 and August 
2009 VA examinations.  Thus, the evidence of record does not 
support additional separate compensable evaluations for diabetic 
complications other than those discussed elsewhere in this 
decision.  

Because the Veteran's diabetes mellitus, type 2, has not required 
medically-directed regulation of activities, and neither diabetic 
retinopathy nor diabetic nephropathy, have been diagnosed, the 
preponderance of the evidence is against the Veteran's claim for 
an increased evaluation for diabetes mellitus, type 2; there is 
no doubt to be resolved; and an increased rating is not 
warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-
56.

Hypertension

Service connection for hypertension was granted in the May 2007 
rating decision, and an initial 10 percent evaluation assigned 
under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Diagnostic Code 7101 provides for a 10 percent evaluation for 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or a history of diastolic 
pressure predominantly 100 or more that requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2010).  A 20 percent evaluation is assigned for diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more; a 40 percent evaluation is assigned 
for diastolic pressure predominantly 120 or more; and a 60 
percent evaluation is assigned for diastolic pressure 
predominantly 130 or more.  Id.

During the appeal period, blood pressure readings ranged from a 
low of 110/70 mm/Hg at a November 2006 VA outpatient visit, to a 
high of 180/110  mm/Hg at a March 2006 VA outpatient visit.  At 
August 2008, November 2008, November 2009, and June 2010 VA 
outpatient visits, the VA clinician noted that the Veteran 
reported "excellent" home readings of systolic pressure ranging 
from 120 to 130 and diastolic pressure ranging from 60 to 70.  
There were no occasions on which the systolic pressure was 200 or 
more, and only one at which the diastolic pressure was 110 or 
more; but even then, the diastolic pressure was predominantly 
below 110.  

Because the evidence of record does not show systolic pressure 
readings of 200 or more, or diastolic pressure readings of 110 or 
more at any time during the appeal period, the preponderance of 
the evidence is against the Veteran's claim for an increased 
initial evaluation; there is no doubt to be resolved; and a 
higher rating is not warranted.  See 38 C.F.R. § 5107(b); 
Gilbert, 1 Vet. App. at 54-56.

Right and Left Lower Extremity Peripheral Neuropathy

Service connection for right lower extremity peripheral 
neuropathy and left lower extremity peripheral neuropathy, was 
granted by a May 2007 rating decision, and an initial 10 percent 
evaluation assigned for each lower extremity under the provisions 
of 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Diagnostic Code 8520 addresses paralysis of the sciatic nerve, 
and assigns 10, 20, 40, and 60 percent evaluations for incomplete 
paralysis that is mild, moderate, moderately severe, or severe 
(with marked muscular atrophy).  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  The term "incomplete paralysis" indicates a degree 
of lost or impaired function substantially less than the type of 
picture for complete paralysis given with each nerve, whether due 
to varied level of the nerve lesion or to partial regeneration.  
When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  
Complete paralysis of the sciatic nerve, the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, warrants the 
maximum 80 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.

The record, to include VA outpatient treatment records dated from 
March 2008 through June 2010, reflect that the Veteran took 
gabapentin, a nerve pain killer, for his lower extremity 
neuropathy, with additional doses in the afternoon if necessary.  
However, the neurologic evaluations conducted at the October 2006 
and August 2009 VA examinations show no more than slight 
incomplete paralysis of the sciatic nerve.  At the October 2006 
VA examination, both lower extremities were cool to touch, with 
normal color, no trophic changes, no ulcers, and a normal 
dorsalis pedis pulse.  While posterior tibial pulse, patellar 
reflex, and Achilles reflex were decreased compared to normal in 
both lower extremities, these findings do not contemplate more 
than mild incomplete paralysis.  Similarly, at the August 2009 VA 
examination, the only abnormalities were some sensory loss in the 
form of minimal decreased sensation to light touch of the lower 
extremities bilaterally.  Otherwise, there was no motor loss, 
normal deep tendon reflexes (2+ bilaterally), negative Babinski 
signs, and normal cranial nerves.  Finally, while the Veteran 
reported monthly episodes of foot pain and swelling at an August 
2008 VA outpatient treatment visit, which were also noted in 
April 2008 and April 2009 VA outpatient treatment records, these 
were noted as being due to the Veteran's nonservice-connected 
gout.  

Because the evidence of record does not show peripheral 
neuropathy that is more than mild in either lower extremity, the 
preponderance of the evidence is against the  claims; there is no 
doubt to be resolved.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claims must be denied. for initial 
evaluations greater than 10 percent disabling for right lower 
extremity peripheral neuropathy or for left lower extremity 
peripheral neuropathy  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. 
App. at 54-56.

Erectile Dysfunction

Service connection for erectile dysfunction, as secondary to the 
Veteran's diabetes mellitus, type 2, was granted by the May 2007 
rating decision, and an initial noncompensable evaluation 
assigned under the provisions of Diagnostic Code 7522.  See 38 
C.F.R. § 4.115b, Diagnostic Code 7522 (2010).  Diagnostic Code 
7522 provides for a single 20 percent evaluation when the 
evidence shows deformity of the penis with loss of erectile 
power.  Alternatively, where the Schedule does not provide a 
noncompensable evaluation for a diagnostic code, a noncompensable 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

The objective medical evidence does not show deformity of the 
penis associated with the Veteran's current erectile dysfunction.  
During the December 2002 and November 2004 VA examinations, 
physical examination of the veteran's genitalia was normal. 
Specifically, in November 2004, the examiner noted that the 
veteran had no abnormalities of genitalia, no scar tissue, and no 
plaques. Finally, on VA examination in January 2007, physical 
examination was normal. Furthermore, the veteran does not contend 
that he has penile deformity.  

Because the probative and persuasive evidence of record does not 
show penile deformity, the preponderance of the evidence is 
against the Veteran's claim; there is no doubt to be resolved; 
and an initial compensable evaluation for erectile dysfunction is 
not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 
54-56.

Extraschedular Considerations

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the rating schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  Because the 
ratings are averages, an assigned rating may not completely 
account for each individual veteran's circumstance, but 
nevertheless would still be adequate to address the average 
impairment in earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for the service-connected disabilities in 
question are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disabilities with the established criteria found in the rating 
schedule for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria under the rating schedule reasonably describe the 
Veteran's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is adequate, and 
no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996) (when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 3.321(b) (1) 
is applicable).

With respect to the Veteran's service-connected disorders, the 
disability picture is not so unusual or exceptional in nature as 
to render the disability ratings inadequate.  The criteria under 
which the Veteran's disabilities are rated specifically 
contemplate the level of his disability and symptomatology.  Each 
of the Diagnostic Codes under which the Veteran's disabilities 
are rated includes higher ratings which clearly require a great 
level of symptomatology not shown in the Veteran's case.  
Moreover, there are no significant manifestations of the 
Veteran's service-connected disabilities which are not 
contemplated by the rating criteria.  When comparing this 
disability picture with the symptoms contemplated by the rating 
schedule, the Board finds that the Veteran's symptoms are more 
than adequately contemplated by the ratings for his service-
connected disabilities.  

Moreover, there is no evidence showing that the Veteran's 
service-connected disabilities has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the application 
of the regular schedular standards utilized to evaluate the 
severity of his disabilities.  The August 2009 VA examiner found 
that the Veteran's diabetes mellitus, and the related conditions 
separated compensated as noted above, have a "significant 
effect" on his occupation, to include decreased mobility, 
problems with lifting and carrying, weakness or fatigue, and 
pain.  As a result, the examiner noted, there was increased 
absenteeism, and he had been assigned different duties.  However, 
an extraschedular referral is not warranted in this case, as the 
examiner found that the Veteran's diabetes and related conditions 
only mildly to moderately impair his ability to perform his 
physical employment, and less likely as not impair his ability to 
perform sedentary employment.  The assigned ratings reflect mild 
to moderate impairment in relative respect to the maximum 
available schedular evaluation under each Diagnostic Code.  
Therefore, the currently assigned ratings for the Veteran's 
disabilities more than reasonably describe his disability level 
and symptomatology.

Therefore, the currently assigned schedular evaluations are 
adequate.  The Veteran's disability picture cannot be 
characterized as an exceptional case with respect to any of the 
issues on appeal so as to render the schedular evaluations 
inadequate. The threshold determination for a referral for 
extraschedular consideration has not been met and, consequently, 
the Board concludes that the Veteran is not entitled to referral 
for an extraschedular rating.  See VAOGCPREC 06-96, 61 Fed. Reg. 
66749 (1996); see also 38 C.F.R. §§ 4.104, 4.115b, 4.119, 4.124a; 
Thun, 22 Vet. App. at 115.


ORDER

Service connection for skin cancer, claimed as basal cell 
carcinoma is denied.

An initial evaluation greater than 20 percent for diabetes 
mellitus, type 2, is denied.

An initial evaluation greater than 10 percent for hypertension is 
denied.

An initial evaluation greater than 10 percent for right lower 
extremity peripheral neuropathy is denied.

An initial evaluation greater than 10 percent for left lower 
extremity peripheral neuropathy is denied.

An initial compensable evaluation for erectile dysfunction is 
denied.


REMAND

During service, the Veteran injured his left foot in February 
1970.  However, an x-ray was negative, and at the July 1971 
objective service separation examination, no foot disorder was 
found.  The Veteran also denied having had a foot injury or 
disorder on his July 1971 report of medical history.  However, he 
stated in July 2008 that he had injured both of his feet in 
service and experienced bilateral foot pain throughout service, 
to include at service separation, not reporting it because he was 
anxious to leave military service.  

The postservice medical evidence also reflects that the Veteran 
was diagnosed with gout, which caused pain in his feet, and also 
that he sustained a left foot and ankle injury in February 2005 
or March 2005 after jumping over a fence.  However, a March 2005 
VA x-ray and a June 2005 VA magnetic resonant imaging test of the 
left foot and ankle showed evidence of degenerative changes as 
well as an old healed fracture consistent with prior traumatic 
injury.  

Thus, it appears that, while the Veteran had an intercurrent 
injury to his left foot in March 2005, he may have also sustained 
an injury to one or both feet during service.  The Veteran's 
statements with respect to his claimed inservice injury, and 
bilateral foot pain, are credible evidence of an inservice 
injury.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).  Together with the evidence of a current disorder, this 
evidence triggers VA's duty to assist by providing a VA 
examination to determine the etiology of the Veteran's diagnosed 
bilateral foot disorders.  McLendon v. Nicholson, 20 Vet. App. 
79, 81(2006).  This is especially the case considering that the 
October 2006 VA diabetes mellitus examiner listed the Veteran's 
left ankle traumatic avulsion fracture and tendon injury as a 
"symptom relating to diabetes."

Accordingly, the issues of entitlement to service connection for 
a right foot disorder, and entitlement to service connection for 
a left foot disorder, are remanded for the following actions:

1.  Schedule the Veteran for the 
appropriate VA examination to determine 
the etiology of any right foot and/or left 
foot disorder found.  The claims file and 
a copy of this Remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent symptomatology and findings must 
be reported in detail.  In addition to 
those stated below, any indicated 
diagnostic tests, including radiographic 
studies, deemed necessary for an accurate 
assessment must be conducted.  The 
examiner must record all pertinent medical 
complaints, symptoms, and clinical 
findings, and must review the results of 
any testing prior to completion of the 
report.  Following a review of the service 
and postservice medical records, the 
examiner must state whether any diagnosed 
right foot and/or left foot disorder found 
is related to the Veteran's military 
service.  The examiner should provide a 
complete rationale for any opinion 
expressed, citing to current clinical 
findings and/or claims file documents as 
appropriate.  

2.  Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  If the Veteran 
does not report for the aforementioned 
examination, obtain documentation showing 
that notice scheduling the examination was 
sent to the last known address of record, 
and indicate whether any notice that was 
sent was returned as undeliverable.

3.  After undertaking the development 
above, readjudicate the Veteran's claims.  
If either benefit sought on appeal remains 
denied, provide a supplemental statement 
of the case to the Veteran and his 
representative, and an appropriate period 
of time in which to respond.  Thereafter, 
return the appeal to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


